Citation Nr: 9903280	
Decision Date: 02/04/99    Archive Date: 02/10/99

DOCKET NO.  96-23 440A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a bilateral wrist 
disability.  

2.  Entitlement to service connection for residuals of 
injuries to the veteran's ankles.  

3.  Entitlement to service connection for umbilical drainage.  

4.  Entitlement to service connection for a right shoulder 
disability.

5.  Entitlement to service connection for residuals of a 
right knee injury.

6.  Entitlement to service connection for right shin splints.  

7.  Entitlement to an increased rating for dyshidrosis of the 
hands, currently evaluated as 10 percent disabling.  

8.  Entitlement to an increased (compensable) evaluation for 
a left knee disability.  

9.  Entitlement to an increased (compensable) evaluation for 
tinnitus.  

10.  Entitlement to an increased (compensable) evaluation for 
left shin splints.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran had active military service from October 1990 to 
October 1994.  

This matter arises from various rating decisions rendered 
since June 1995 by the Department of Veterans Affairs (VA) 
Regional Offices (RO) in Seattle, Washington, and Chicago, 
Illinois.  In the aggregate, these denied the benefits now 
sought on appeal.  Following compliance with the procedural 
requirements set forth in 38 U.S.C.A. § 7105 (West 1991), the 
case was forwarded to the Board of Veterans' Appeals (Board) 
for appellate consideration.  


CONTENTIONS OF APPELLANT ON APPEAL

The appellant contends that VA erred in denying her the 
benefits sought.  More specifically, she contends that she 
has chronic wrist and ankle disabilities manifested by pain, 
as well as chronic right shoulder and right knee disabilities 
and right shin splints, also manifested by pain.  She further 
asserts that she has experienced umbilical drainage almost 
continuously since military service.  From this, she 
concludes that service connection is warranted for the 
foregoing disabilities.  The veteran further contends that 
her service-connected left knee disability, skin disability 
of the hands, tinnitus, and left shin splints are more severe 
than currently evaluated.  


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based upon its review of the relevant evidence 
in this matter, and for the following reasons and bases, it 
is the decision of the Board that:  (1) the claims of 
entitlement to service connection for a bilateral wrist 
disability, residuals of bilateral ankle injuries, umbilical 
drainage, and a right shoulder disability, are not well 
grounded; (2) increased ratings are not warranted for 
dyshidrosis of the hands, a left knee disability, tinnitus, 
and left shin splints; (3) however, service connection is 
warranted for residuals of a right knee injury and right shin 
splints.  


FINDINGS OF FACT

1.  No competent evidence has been presented to associate 
disabilities of the veteran's wrists and right shoulder to 
military service; nor has any competent evidence been 
submitted to demonstrate the presence of chronic umbilical 
drainage or a bilateral ankle disability.  

2.  The veteran sustained a right knee injury in service that 
resulted in chronic pain and patellofemoral syndrome.  

3.  The veteran developed right shin splints while on active 
duty that are now manifested by tenderness and pain in the 
area of the right tibia.  

4.  Symptomatology currently associated with the veteran's 
service-connected left knee disability is limited to 
subjective complaints of pain during use.  

5.  Symptomatology associated with dyshidrosis includes the 
development of periodic vesicular lesions in the palm and 
fingers of the hands that is accompanied by itching and 
burning.  

6.  The veteran's service-connected tinnitus is not the 
result of a head injury, concussion, or acoustic trauma; nor 
does the veteran suffer from cerebral arteriosclerosis.  

7.  Symptomatology currently associated with left shin 
splints is limited to subjective complaints of pain and 
tenderness to palpation over the area of the left tibia 
anteriorly; this represents no more than slight impairment.  


CONCLUSIONS OF LAW

1.  The claims of entitlement to service connection for a 
bilateral wrist disability, a bilateral ankle disability, a 
right shoulder disability, and umbilical drainage are not 
well grounded.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107(a) 
(West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 (1998).  

2. A right knee disability was incurred during active 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 
38 C.F.R. § 3.303.

3.  Right shin splints were incurred during active military 
service.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. § 3.303.  

4.  Patellofemoral syndrome of the left knee is 
noncompensably disabling under applicable schedular criteria.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 
4.20, 4.31, 4.40, 4.41, 4.45, 4.59, 4.71a, Diagnostic Codes 
(DC) 5014, 5257 (1998).  

5.  Dyshidrosis of the hands is no more than 10 percent 
disabling under applicable schedular criteria.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.7, 4.20, 4.41, 
4.118, DC 7813 (1998).  

6.  Tinnitus is noncompensably disabling under applicable 
schedular criteria.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§§ 4.7, 4.87a, DC 6260 (1998).  

7.  Left shin splints are noncompensably disabling under 
applicable schedular criteria.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§ 3.321, 4.7, 4.20, 4.40, 4.41, 4.71a, DC 5271, 
4.73, DC 5312 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Bilateral Wrist, Bilateral Ankle 
and Right Shoulder Disabilities, and Umbilical Drainage

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Moreover, one year 
following the veteran's discharge from military service.  See 
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

However, as a threshold matter, one claiming entitlement to 
VA benefits has the burden of submitting evidence sufficient 
to justify a belief that a given claim is well grounded.  See 
38 U.S.C.A. § 5107(a).  "[T]he [VA] benefits system requires 
more than just an allegation"; a claimant must submit 
supporting evidence sufficient to justify a belief by a fair 
and impartial individual that a given claim is plausible.  
Tirpak v. Derwinski, 2 Vet. App. 609, 610-611 (1992).  

To establish that a given claim for service connection is 
well grounded, a veteran must demonstrate the incurrence or 
aggravation of a disease or injury in service, see 
Layno v. Brown, 6 Vet. App. 465, 469 (1994) and Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991); the existence of a 
current disability, see Brammer  v. Derwinski, 
3 Vet. App. 223, 225 (1992) and Rabideau v. Derwinski, 
2 Vet. App. 141, 144 (1992); and, finally, a nexus between 
the in-service injury or disease and the current disability, 
see Lathan v. Brown, 7 Vet. App. 359, 365 (1995) and 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Medical 
evidence is required to prove the existence of a current 
disability and to fulfill the nexus requirement.  Lay or 
medical evidence, as appropriate, may be used to substantiate 
service incurrence.  See Caluza v. Brown, 7 Vet. App. 498, 
506 (1995); Layno, 6 Vet. App. at 469.  

A veteran alternatively may establish a well-grounded claim 
for service connection under the chronicity provision of 38 
C.F.R. § 3.303(b), which is applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period, and that the same condition currently exists.  Such 
evidence must be medical unless the condition at issue is a 
type as to which, under case law, lay observation is 
considered competent to demonstrate its existence.  If the 
chronicity provision is not applicable, a claim still may be 
well grounded pursuant to the same provision if the evidence 
shows that the condition was observed during service or any 
applicable presumption and continuity of symptomatology was 
demonstrated thereafter, and includes competent evidence 
relating the current condition to that symptomatology.  See 
Savage v. Gober, 10 Vet. App. 488 (1997).  The question 
presented is whether the veteran's various claims of 
entitlement to service connection meet the foregoing 
requirements.  

With respect to the claims of entitlement to service 
connection for a bilateral wrist disability and a right 
shoulder disability, service connection may be granted, as 
previously mentioned, if evidence is presented to indicate 
that these disabilities were incurred in, or aggravated by, 
active military service.  See 38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  In addition, because degenerative joint disease of 
the veteran's left wrist was diagnosed during VA medical 
treatment administered in May 1997, service connection may be 
granted for that disability if it is shown to have become 
manifest to a compensable degree within one year following 
the veteran's discharge from military service.  See 
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  
However, neither is the case.  The veteran's service medical 
records are silent regarding the presence of a right shoulder 
disability during the veteran's military service. In fact, 
tendinitis of the right shoulder was not demonstrated until 
October 1997.  Although the veteran complained of bilateral 
wrist pain at various times following military service, it 
was not until May 1997, more than 2 1/2 years following the 
veteran's discharge from military service, that arthritis was 
diagnosed. Absent a nexus between the disabilities claimed 
and the veteran's military service, these claims are not well 
grounded.  See Lathan, 7 Vet. App. at 365.  

The veteran also claims service connection for a bilateral 
ankle disability and umbilical drainage.  The veteran has 
undergone periodic VA medical treatment since her discharge 
in 1994.  In addition, she underwent VA physical examinations 
in January 1995 and October 1997.  During the latter, the 
veteran complained of swelling and stiffness in the ankles, 
as well as pain, and indicated that degenerative joint 
disease of the right ankle had previously been diagnosed.  
That diagnosis had been rendered following VA medical 
treatment rendered in November 1996.  However, only slight 
swelling of the right ankle below the lateral malleolus, 
along with slight tenderness over the lateral malleolus 
bilaterally was observed.  X-rays indicated that no arthritis 
was present.  In fact, no definitive bony disease was 
diagnosed; questionable stress fracture lines of the distal 
end of the fibula diaphysis, bilaterally, was noted, but not 
confirmed.  Ultimately, the examining physician rendered no 
firm diagnosis regarding ankle pathology.  Similarly, 
whatever umbilical leakage was experienced by the veteran 
apparently abated by early 1995.  During the VA physical 
examination conducted in January of that year, the appellant 
stated that the clear liquid drainage from her umbilicus had 
recently cleared up.  No further evidence of such drainage is 
of record.  In the absence of the existence of current 
disability, the veteran's claims of entitlement to service 
connection for a bilateral ankle disability and umbilical 
drainage are not well grounded.  See Layno, 6 Vet. App. at 
469.  

The Board notes further, that to the extent that the veteran 
is competent to testify as to her symptoms, with respect to 
the claimed disabilities, manifested in service and 
thereafter, she is not competent to relate those symptoms to 
any currently present condition.  See Savage, supra.  As 
such, her statements are an insufficient basis upon which to 
well ground her claims.  

The Board recognizes that the veteran's claims of entitlement 
to service connection for a bilateral wrist disability, a 
bilateral ankle disability, a right shoulder disability and 
umbilical drainage are being disposed of in a manner that 
differs from that used by the RO.  The RO denied the 
veteran's claims on the merits, while the Board has concluded 
that they are not well grounded.  However, the United States 
Court of Veterans Appeals has held that "when an RO does not 
specifically address the question of whether a claim is well 
grounded but rather, as here, proceeds to adjudication on the 
merits, there is no prejudice to the veteran solely from the 
omission of the well-grounded analysis."  Meyer v. Brown, 
9 Vet. App. 425, 432 (1996).  

II.  Service Connection for a Right Knee Disability and Right 
Shin Splints

For the sake of brevity, the provisions of 
38 U.S.C.A. § 1110, and 38 C.F.R. § 3.303 are incorporated 
herein.  The veteran claims service connection for right shin 
splints and a right knee disability manifested primarily by 
pain.  In support of her claims, she refers to various events 
that occurred during military service.  

Service medical records bear out the appellant's contentions.  
These indicate that she was treated for both an injury to her 
right knee and right shin splints during military service.  
However, although she continued to complain of pain in the 
areas of her right knee and right shin, no objective evidence 
of chronic disability was evident.  

The appellant underwent a VA physical examination in January 
1995.  Again she complained of bilateral tibia pain and right 
knee pain.  However, no underlying pathology was evident at 
that time.  

The veteran most recently was examined by VA in October 1997.  
Again, she complained of pain associated with her right knee 
and right shin.  Tenderness was observed over the medial and 
lateral aspect of the right knee joint.  Similarly, the 
examiner noted tenderness in the area of the right tibia, 
anteriorly.  Patellofemoral syndrome of the right knee, as 
well as shin splints of the right leg were diagnosed.  

The primary question for Board consideration is whether there 
is a sufficient nexus between the stress injuries and trauma 
to the veteran's right knee and right shin sustained by her 
during military service and the disabilities manifested by 
clinical findings during her October 1997 VA physical 
examination.   See Lathan, 7 Vet. App. at 365.  Although the 
medical evidence does not reflect regular treatment for right 
patellofemoral syndrome and right shin splints, the 
consistency of the  veteran's complaints regarding 
symptomatology associated with her right lower extremity, as 
well as the history of continuity of such symptomatology 
related by her throughout the record, is sufficient to place 
the matter in relative equipoise.  See 38 U.S.C.A. § 5107(b).  
As such, the Board finds the evidence sufficient to warrant 
the granting of service connection for right patellofemoral 
syndrome and right shin splints.  

III.  Increased Rating for Left Knee Disability

Disability evaluations are based upon a comparison of 
clinical findings with the applicable schedular criteria.  
See 38 U.S.C.A. § 1155.  When an unlisted condition is 
encountered, it will be permissible to rate it under a 
closely related disease or injury in which not only the 
functions affected, but the anatomical localization and 
symptomatology are closely analogous.  See 38 C.F.R. § 4.20.  
Moreover, in every instance where the schedule does not 
provide a no percent evaluation for a given DC, a no percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  See 38 C.F.R. § 4.31.  

With regard to the musculoskeletal system, the intent of the 
applicable provisions of 38 C.F.R. Part 4 (1998) is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned joints 
to assign at least the minimum compensable rating for the 
joints affected.  See 38 C.F.R. § 4.59; see also DeLuca v. 
Brown, 8 Vet. App. 202, 206-207 (1995).  The latter 
regulation contemplates and incorporates the provisions of 
38 C.F.R. §§ 4.10 and 4.40.  In cases where an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  See Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  This is so, despite the fact that 
a given disability must be viewed in relation to its history.  
See 38 C.F.R. § 4.7; see also Schafrath v. Derwinski, 1 Vet. 
App. 589, 594 (1991).  

Service medical records indicate that the veteran was seen on 
a number of occasions complaining of left knee pain.  No 
specific diagnosis was made.  Shortly before her discharge 
from military service, retropatellar pain syndrome as the 
result of overuse of the left knee was diagnosed.  

The veteran's left knee was examined by VA in January 1995 
and October 1997.  During both examinations, range of motion 
of the left knee was within normal limits.  Tenderness in the 
area of the medial and lateral aspects of the left knee joint 
was apparent; however, the veteran exhibited no signs of pain 
or weakness during range of motion testing.  The most recent 
X-ray studies conducted indicate that the left knee joint is 
within normal limits.  This was in contrast to X-ray studies 
done on January 30, 1995, that reflected a minimal osteophyte 
formation at the superior pole of the left patella.  

The veteran's left knee disability is most analogous to 
recurrent subluxation or lateral instability as described in 
38 C.F.R. § 4.71a, DC 5257.  Therein, slight impairment is to 
be evaluated as 10 percent disabling.  However, despite the 
veteran's complaints of pain associated with use of the left 
knee, the left knee joint appears to be fully intact.  Except 
for some tenderness over the medial and lateral aspect of the 
left knee joint, the appearance and functioning of the left 
knee is within normal limits.  In the absence of clinical 
findings to support impairment in the alignment or use of the 
left knee joint, a compensable rating is not warranted.  See 
38 C.F.R. § 4.31.  

IV.  Increased Rating for Dyshidrosis of the Hands

The provisions of 38 U.S.C.A. § 1155 are incorporated herein 
by reference.  In addition, disorders of the skin are to be 
rated under the provisions of 38 C.F.R. § 4.118.  Dyshidrosis 
is most analogous to dermatophytosis.  See 38 C.F.R. § 4.118, 
DC 7813.  That disability is to be rated under the provisions 
of 38 C.F.R. § 4.118, DC 7806 applicable to eczema.  Id.  To 
warrant a 10 percent rating for dyshidrosis of the hands, 
exfoliation, exudation or itching involving an exposed 
surface or extensive area must be present.  A 30 percent 
disability rating is warranted only where exudation or 
itching is constant, there are extensive lesions, or marked 
disfigurement.  

The veteran was treated for periodic rashes on her hands 
during military service.  During the VA physical examination 
conducted on January 30, 1995, the veteran complained of 
chronic vesicular lesions in the palms of the hands and along 
the fingertips of both hands.  Dyshidrotic eczema of both 
hands was diagnosed.  

The veteran's skin again was examined during the VA physical 
examination conducted in October 1997.  She told the examiner 
that although she was not suffering an exacerbation during 
the physical examination, she tended to get oozing from the 
left palm and from the right fingers.  She also complained of 
itching and burning associated with the hands.  The veteran 
stated that she was treating this disability with various 
medications and ointments, but that it tended to reoccur at 
least once a month.  She did state, however, that it had 
improved since her last examination.  

The veteran's dyshidrotic eczema of the hands is no more than 
10 percent disabling under applicable criteria.  By her own 
admission, the exudation and itching that she experiences is 
not constant.  Moreover, the examiner did not observe 
extensive lesions or marked disfigurement.  Under the 
circumstances, symptomatology associated with this disability 
does not more nearly approximate that necessary for a higher 
rating.  See 38 C.F.R. § 4.7.  

V.  Increased Rating for Tinnitus

Again, the provisions of 38 U.S.C.A. § 1155 are incorporated 
herein by reference.  In addition, tinnitus shall be 
evaluated as 10 percent disabling when it is persistent and 
is the product of a head injury, concussion, or acoustic 
trauma.  See 38 C.F.R. § 4.87b, DC 6260.  Otherwise, a 
compensable evaluation is not warranted unless the disability 
is the result of cerebral arteriosclerosis.  

The veteran was provisionally diagnosed with intermittent 
tinnitus that was the result of probable Eustachian tube 
dysfunction during military service.  On subsequent Ear, Nose 
and Throat consultation, the diagnosis was Eustachian tube 
dysfunction. 

The veteran underwent a VA audiological examination in 
February 1995.  The appellant told the examiner that the 
tinnitus that she experiences is periodic, occurring 
approximately 2 to 3 times per day for up to a few minutes at 
a time.  She gave no history of head trauma or exposure to 
loud noises during military service.  Nor was she found to be 
suffering from cerebral arteriosclerosis.  Absent that 
disease process, or trauma to the veteran's head or acoustic 
trauma, a compensable rating for tinnitus is not warranted.  

VI.  Increased Rating for Left Shin Splint

Once again, the provisions of 38 U.S.C.A. § 1155 are 
incorporated herein by reference.  The veteran's left shin 
splint is analogous to 38 C.F.R. § 4.73, DC 5312 regarding 
impairment to Muscle Group XII.  Under that DC, slight 
impairment in either the dorsiflexion or extension of the 
foot warrants a noncompensable evaluation; a 10 percent 
rating is warranted when moderate impairment is present.  

As with right shin splints, the veteran sustained chronic 
left shin splints as a result of stress injuries sustained 
during military service.  During a VA physical examination 
conducted in late January 1995, the veteran was observed to 
have tenderness to palpation over the left tibia.  Otherwise, 
range of motion of the left ankle was within normal limits.  
The examiner diagnosed bilateral shin splints with persistent 
pain on the left, but did not note any other clinical 
abnormalities associated with this disorder.  

Similarly, bilateral shin splints were observed during the 
veteran's VA physical examination in October 1997.  The 
veteran indicated that she feels pain while walking and 
running, and that it has become worse during recent years.  
Dorsiflexion of the left ankle was limited to 10 degrees 
while plantar flexion was to 45 degrees without pain.  The 
examiner noted that the veteran's gait is normal and that she 
is able to walk on her toes and heels without difficulty.

Symptomatology currently associated with left shin splints is 
no more than slightly disabling.  The veteran has full 
plantar flexion, and dorsiflexion of the left foot is only 
minimally limited. Absent more extensive symptomatology, a 
compensable evaluation is not warranted under the provisions 
of 38 C.F.R. § 4.73, DC 5312.  Parenthetically, because the 
veteran does not have moderate limitation of motion of the 
left ankle as a result of this disability, a compensable 
evaluation is not warranted under the provisions of 38 C.F.R. 
§ 4.71a, DC 5271.  


ORDER

Because they are not well grounded, service connection for a 
bilateral wrist disability, a bilateral ankle disability, a 
right shoulder disability, and umbilical drainage is denied; 
an increased rating for a left knee disability is denied; an 
increased rating for dyshidrosis of the hands is denied; an 
increased rating for tinnitus is denied; an increased rating 
for left shin splints is denied; however, service 
connection for residuals of a right knee injury and right 
shin splints is granted.  



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.


- 7 -
